DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-42 are presented for the examination. 

In view of the Appeal Brief filed on 09/12/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/s. sough/SPE, Art Unit 2192/2194  

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 27, 31, 39, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molloy(US 5787234 A)  in view of Miller (US 20040030531 A1) 

As to claim 26,  Molloy teaches collecting at least one input corresponding to one or more events (  free text or with one or more concepts that are provided as inputs to the system. For example, if the system is queried  about a specific problem experienced by a specific user with specific equipment, col 4, ln 30-35/ identifying the query as relating to a particular type, col 14, ln 52-53) ; 

obtaining priorities associated with a plurality of active processing elements included in an active ontology of an intelligent automated assistant(The present invention relates to an artificial intelligence method and apparatus for representing knowledge in computer software. The invention is designed to support users in analyzing situations, retrieving relevant information from documentation, making decisions, formulating policies and procedures, and developing complex documents, col 1, ln 10-16/  term artificial intelligence (A.I.) embraces an array of software techniques developed over the past 30 years and applied, with varying degrees of success, to solving problems and assisting users in decision-making. Many A.I. applications are so-called "expert systems" composed of branching IF-THEN statements or rules arranged in complex logic trees. The rules generally are constructed by "knowledge engineers, col 17-26/The present invention relates to an adaptive learning system in which knowledge is represented in the form of discrete concepts that are associated with one another. Each such association of concepts is called a case or an experience unit. The discrete concepts are the basic ideas with which the system is concerned. They are not raw input but are generalizations or abstractions which encompass many different versions of raw input under one concept. Examples of concepts are ideas, people, things, actions, events, col 3, ln 40-49/Each knowledge cube includes a case table, a concept table and advantageously a lookup table. Concepts are the basic units of thought that are manipulated by the system, col 5, ln 60-65/ The short-term memory stores lists of concepts which are ordered by their degree of association to specific matters of immediate interest to the user, col 4, ln 3-6/ The order of the concepts in the picklist is determined by a scoring process. The most strongly activated concepts are brought to the top of the list, and have the longest bars in the graph that is superimposed on the list, col 8, ln 10-15/ FIG. 2 depicts the relationships that might exist among the concepts, col 5, ln 18-19); 
each active processing element being configured to perform one or more actions responsive to receiving one or more inputs of the collected at least one input(  In accordance with this method the free text or concepts that are presented in a query to the adaptive learning system are compared against the concepts in each case stored in long-term memory. For each case in which a match is found, all the concepts in that case are "activated.", col 4, ln 61-67),
 
processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements( retrieving from the computer system an ordered ranking of one or more concepts related to a query by: comparing the query with the contents of the memory, and evaluating a strength of association of the query with the concepts stored in the memory, wherein the step of evaluating a strength of association of the query with the concepts stored in memory comprises the steps of: comparing the query with the concepts previously stored in the memory, for each case where a match occurs between the query and a concept of the case, activating all the concepts in that case, accumulating the number of activations of each concept and the number of queries for which the concept was activated, and combining the number of activations and the number of queries for which the concept was activated to determine the strength of association between the query and the stored concepts, col 14, ln 25-46).
 Molly does not explicitly teach collecting at least one input corresponding to one or more events associated with an operating environment of the computing device, identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action. However, Miller teaches collecting at least one input corresponding to one or more events associated with an operating environment of the computing device (the effectors 26 can also assume a wide variety of forms. Examples of applicable effectors 26 include computers [operating environment], para [0019]/ the system 20 includes one or more controllers 22, a plurality of sensors 24, and one or more effectors 26 …the sensors 24 actively and/or passively monitor daily activities [events] of an actor or user 28 or their environment (including other humans, animals, etc.). Information or data from the sensors 24 is signaled to the controller 22. The controller 22 processes the received information and, in conjunction with architecture features described below, assesses the actor's 28 actions or situation (or the actor's 28 environment 30) [environment], and performs [operation] response planning task in which an appropriate response based upon the assessed situation is generated. Based upon this selected response[input], the controller 22 signals the effector 26 that in turn carries out the planned response relative to the actor 28 or any other interested party (or caregiver) depending upon the particular situation, para[0017], ln 3-17),
 identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input, executing the identified at least one action (automated system and method for providing assistance to individuals based, at least in part, upon monitored activities, para[0002], ln 1-3/  In short, response planner layer agents need only maintain "ontological purity"[ontology] in their communications with other agents[processing elements]. This same preferred feature holds true for agents that can reason over multiple layers in the reasoning architecture. "Ontological purity" means that the ontology defines concepts that can be shared or inspected between agents, para[0035], ln 3-10) /At step 136, the "response coordinator" agent [processing element] recognizes [processing] that other devices or activities [input] in the home may impede the actor's ability to hear the phone ring or the subsequent conversation if the house is too noisy. In light of this determination [identifying], the "response coordinator" agent, at step 138, decides [identifying] to reduce [action] other sounds in the home. For example, at step 140, the "response coordinator" agent prompts the "TV" agent to mute [executing] the television, executing the identified at least one action (The "TV" agent, in turn, utilizes an IR control signal (akin to a remote control) to mute [executing] the television at step 142, para [0070]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Molloy with Miller to incorporate the feature of collecting at least one input corresponding to one or more events associated with an operating environment of the computing device, identifying at least one action based on results of the plurality of active processing elements processing the collected at least one input; and executing the identified at least one action because this provides general in-home monitoring, reminding, integration, and management of in-home automation devices (e.g., integration of home comfort devices, vacation planning, food ordering, etc.). 
As to claim 27, Miller teaches collecting at least one input comprises: receiving the at least one input via one or more sensors distributed in the operating environment of the computing device (para [0017], In 1-20) for the same reason as to claim 1 above. 
As to claim 31, Molloy teaches based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements, wherein the order of priority is from highest priority to the lowest priority ( col 14, ln 25-46/col 8, ln 10-15/ col 10, ln 40-55/ col 7, ln 21-23). 
As to claims 39, 40, they are rejected for the same reason as claim 26 above. 
3. Claims 32, 33, 34, 35, 36, 37,  and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Molloy(US 5787234 A)  in view of Miller(US 20040030531 A1) and further in view of Nishimura(US 20020078257 Al). 
As to claim 32, Molloy and Miller do not teach processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements comprises: for each active processing element of the plurality of active processing elements, processing the collected at least one input using a plurality of rules of the corresponding active processing element in accordance with an order of priority associated with the plurality of rules. However,  Nishimura teaches processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements comprises: for each active processing element of the plurality of active processing elements, processing the collected at least one input using a plurality of rules of the corresponding active processing element in accordance with an order of priority associated with the plurality of rules (A priority level is assigned to each of the tasks as described above based on the priority of execution. A process that is strongly required to be executed in real time is included in a higher priority task. When activation of a task, which is not active, is requested, the RTOS activates the task if the priority level of the task is higher than the priority level of an active task, para [0006], In 7-20). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Molloy with Miller to incorporate the feature of processing the collected at least one input in accordance with an order of priority associated with the plurality of active processing elements comprises: for each active processing element of the plurality of active processing elements, processing the collected at least one input using a plurality of rules of the corresponding active processing element in accordance with an order of priority associated with the plurality of rules because this performs switching among the tasks during execution of the control program so that processes of a higher priority are executed in real-time. 
As to claim 33, Nishimura teaches each rule of the plurality of rules comprises a condition and an associated action (para [0006], In 7-20) for the same reason as to claim 1 above. 
As to claim 34, Nishimura teaches wherein processing the collected at least one input using a plurality of rules comprises: determining whether the collected at least one input match with a condition associated with each rule of the plurality of rules (para [0036]) for the same reason as to claim 1 above. 
As to claim 35, Nishimura teaches processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements comprises: sharing information among at least two of the plurality of active processing elements (para [0038], In 1- 10) for the same reason as to claim 1 above. 
As to claim 36, Nishimura teaches sharing information among at least two of the plurality of active processing elements comprises: propagating information from a first active processing element to a second active processing element, wherein the information propagated is weighted or associated with a probability (para[0019], in 1-10) for the same reason as to claim 1 above. 
As to claim 37, Nishimura teaches the plurality of active processing elements is associated with a specific context (para [0006], In 6-15) for the same reason as to claim 1 above. 
As to claim 38, Nishimura teaches identifying at least one action based on the processing results of the collected at least one input comprises: identifying, based on the processing results, one or more actions associated with valid conditions (para [0019]) for the same reason as to claim 1 above. 
4. Claims 28, 29, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Molloy(US 5787234 A)   in view of Miller (US 20040030531 A1) and further in view of Kennewick (US 20040193420 Al). 
As to claim 28, Molloy and Miller do not teach teaches receiving the at least one input via a multimodal user interface. However, Kennewick teaches receiving the at least one input via a multimodal user interface( The invention can provide an operator or other occupant of a vehicle with an interactive location sensitive shopping list or a location and time sensitive task reminder list using the natural language speech interface, para[0070], In 1-7). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Molloy and Miller with Kennewick to incorporate the feature of receiving the at least one input via a multimodal user interface because this allows mobile users to ask natural language speech questions or give natural language commands in a wide range of domains, supporting local or remote commands. 
As to claim 29, Kennewick teaches the at least one action comprises at least one of: activity recognition, time recognition, natural language processing, reactive activity execution, rule-based planning, automated scheduling, task automation, temporal constraint management, and service brokering (para[0070], In 1-10) for the same reason as claim 28 above. 
As to claim 30, Kennewick teaches least one input is tagged with an associated context and a current execution pass (para [0033]) for the same reason as claim 28 above. 
5. Claims 41, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Molloy(US 5787234 A)   in view of Miller (US 20040030531 A1) and further in view of Dellarocas (US 6370681 Bl). 
As to claim 41, Molloy and Miller do not teach the plurality of active processing elements included in the active ontology are arranged in an ontology- like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element. However, Dellarocas teaches the plurality of active processing elements included in the active ontology are arranged in an ontology-like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one other active processing element! once at the decomposition parent level. For example, in FIG. 6, the pipe transfer activity 170 has several activities and dependencies contained therein. If this activity had the attribute definition, "Environment=UNIX," denoting compatibility with the UNIX environment, all of the activities 172, 174 and 176, and all of the dependencies 178, 180, 182, 184 and 186 also inherit this attribute, col 18, In 25-35). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Molloy and Miller with Dellarocas to incorporate the feature of the plurality of active processing elements Included in the active ontology are arranged in an ontology-like manner such that each active processing element of the plurality of active processing elements is communicatively coupled to at least one oilier active processing element because this provides a mechanism for easily integrating existing software components into new applications. 
As to claim 42, Dellarocas teaches active processing elements that are communicatively coupled share processing results with one another (col 18, in 25-35) for the same reason as to claim 41 above. 
                                             Response to the argument: 
6. Applicant amendment filed on 09/12/2022 has been considered but they are not persuasive: 
Applicant argued in substance that: 
(1) “fails to disclose or suggest “obtaining priorities associated with a plurality of active processing elements included in an active ontology of an intelligent automated assistant... ,” ” . 
(2) “ fails to disclose or suggest “processing, based on the obtained priorities, the collected at least one input using the plurality of active processing elements”. 

7. Examiner respectfully disagreed with Applicant's remarks: 
As to the point (1),  Molly teaches The present invention relates to an artificial intelligence method and apparatus for representing knowledge in computer software. The invention is designed to support users in analyzing situations, retrieving relevant information from documentation, making decisions, formulating policies and procedures, and developing complex documents, col 1, ln 10-16/  term artificial intelligence (A.I.) embraces an array of software techniques developed over the past 30 years and applied, with varying degrees of success, to solving problems and assisting users in decision-making. Many A.I. applications are so-called "expert systems" composed of branching IF-THEN statements or rules arranged in complex logic trees. The rules generally are constructed by "knowledge engineers, col 17-26/The present invention relates to an adaptive learning system in which knowledge is represented in the form of discrete concepts that are associated with one another. Each such association of concepts is called a case or an experience unit. The discrete concepts are the basic ideas with which the system is concerned. They are not raw input but are generalizations or abstractions which encompass many different versions of raw input under one concept. Examples of concepts are ideas, people, things, actions, events, col 3, ln 40-49/Each knowledge cube includes a case table, a concept table and advantageously a lookup table. Concepts are the basic units of thought that are manipulated by the system, col 5, ln 60-65/ The short-term memory stores lists of concepts which are ordered by their degree of association to specific matters of immediate interest to the user, col 4, ln 3-6/ The order of the concepts in the picklist is determined by a scoring process. The most strongly activated concepts are brought to the top of the list, and have the longest bars in the graph that is superimposed on the list, col 8, ln 10-15 ) , 
As to the point(2), Molly teaches retrieving from the computer system an ordered ranking of one or more concepts related to a query by: comparing the query with the contents of the memory, and evaluating a strength of association of the query with the concepts stored in the memory, wherein the step of evaluating a strength of association of the query with the concepts stored in memory comprises the steps of: comparing the query with the concepts previously stored in the memory, for each case where a match occurs between the query and a concept of the case, activating all the concepts in that case, accumulating the number of activations of each concept and the number of queries for which the concept was activated, and combining the number of activations and the number of queries for which the concept was activated to determine the strength of association between the query and the stored concepts, col 14, ln 25-46).
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194